FOX ROTHSCHILD LLP
Kathleen M. Aiello
101 Park Avenue, 17th Floor
New York, New York 10178
(212) 878-7900

Attorneys for Goddard Systems, Inc., Creditor and
Party-in-Interest

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :
                                                               : Chapter 11
CREATIVE LEARNING SYSTEMS, LLC,                                :
                                                               : Case No. 18-23814 (RDD)
                                           Debtors.            :
                                                               :
---------------------------------------------------------------x
 GODDARD SYSTEM, INC.’S OBJECTION TO DEBTOR’S MOTION FOR AN ORDER
 AUTHORIZING DEBTOR TO OBTAIN CREDIT FROM BFT II, LLC PURSUANT TO
                        SECTION 364(C)(1) OF THE BANKRUPTCY CODE

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

        Goddard Systems, Inc. (“GSI”), an administrative creditor and party in interest in the

Chapter 11 bankruptcy case of Creative Learning Systems, LLC (the “Debtor”), the above-

captioned debtor, by and through its undersigned counsel, files this objection (the “Objection”) to

the Debtor’s Motion for an Order Authorizing Debtor to Obtain Credit from BFT II, LLC Pursuant

to Section 364(c)(1) of the Bankruptcy Code (the “Motion”). In support of the Objection, GSI

respectfully states as follows:

                                  PRELIMINARY STATEMENT

        1.       The Motion, combined with other documents that the Debtor has filed this evening,

demonstrate that the Debtor no longer is operating its business as a debtor-in-possession and no

longer is meeting its obligations as a fiduciary for creditors. Instead, the Debtor appears to have

turned over its management to a third party called BFT II, LLC (“Manager” or “Lender”), a New


93689600
Active\93689600.v3-4/18/19
York limited liability company – without notice or authorization from the Court –in violation of

its contractual obligations to GSI, and in violation of the Bankruptcy Code and applicable non-

bankruptcy law.

        2.       The Debtor has turned over the management of the Debtor to the very same entity

that is identified as an entity that wishes to acquire the assets of the Debtor. Even though the Debtor

retained a broker to market its assets, it has abandoned any pretense of running an appropriate sales

process. Instead, the Debtor represents that it has turned over all operating authority to Manager,

with Manager given the sole discretion to enter into a sale transaction on behalf of the Debtor,

even though it intends to sell the business to Manager. At the same time, this Debtor seeks to incur

debt from Manager, who has also requested a superpriority administrative expense, and a right to

credit bid its debt.

        3.       The problems with this arrangement are numerous and obvious. This case appears

to have run its course. The Debtor has abandoned its duties to creditors and has abandoned its

rights and duties as a debtor-in-possession. The Motion should be denied and the inquiry directed

to whether a chapter 11 trustee should be appointed, or the case converted or dismissed.

                                         BACKGROUND

    A. The Goddard Franchise Agreement

        4.       GSI, as franchisor, and Annette Cunha and Antonio Cunha (the “Franchisees” and

together with GSI and the Debtor, the “Parties”), as franchisees, are parties to that certain franchise

agreement, dated July 14, 2015 (the “Franchise Agreement”), under which the Franchisees were

granted the right and undertook the obligation to operate The Goddard School franchise located at

62 Triangle Center, Yorktown Heights, New York 10598 (the “School”).




                                                  2
93689600
Active\93689600.v3-4/18/19
        5.        On or around July 14, 2015, entered into an agreement (the “Assignment”)

pursuant to which the Franchisees assigned all of their rights and obligations under the Franchise

Agreement to the Debtor, pursuant to an Assignment and Assumption Agreement (the

“Assignment”), but agreed to guarantee all of the Debtor’s obligations under the Franchise

Agreement and the Debtor agreed to assume all of the Franchisee’s obligations under the Franchise

Agreement.

        6.       By Stipulation of Settlement, dated July 23, 2018, Antonio Cunha waived all right,

claim, title and interest in the Debtor and Annette Cunha agreed to have Antonio Cunha removed

from the Franchise Agreement and the Assignment.

        7.       On or around August 13, 2018, the Parties entered into an addendum to the

Franchise Agreement and Assignment whereby the Parties removed Antonio Cunha from those

agreements.

        8.       Under the Franchise Agreement, the Debtor as franchisee, is licensed to use of

GSI’s confidential and proprietary franchise “System”, which includes access to GSI’s

Confidential Operating Manuel, other proprietary information, proprietary marks, trade dress,

design, décor, image, lay-out, know-how, trade secrets, procedures, standards, specifications,

equipment, market analysis, procurement of students, sales, merchandising methods, quality

assurance standards, training of franchisees, advertising techniques, record keeping and business

management,

        9.       Pursuant to the Franchise Agreement, the Debtor is obligated to pay GSI on a

monthly basis royalty fees based on a certain percentage of all cash collected, or other

consideration received (the “Royalties’), as well as to pay monthly advertising contributions (the




                                                 3
93689600
Active\93689600.v3-4/18/19
“Advertising Contributions”) in the amount of $3,000 or 4% of Gross Receipts, whichever is

greater.

        10.      The Franchise Agreement also makes clear the Duties of the Franchisees. Most

notably among those duties for the purpose of this Objection, is the specific designation of a

franchisee, who has been approved, and trained by GSI, to conduct the day-to-day management

and operation of the School. That on-site operator is required to have undergone a background

investigation conducted by GSI, been approved by the state childcare licensing agency and to have

been trained by GSI before he/she assumes the operation of the business.               The Franchise

Agreement specifically states that the Franchisee may not change the designated on-site operator

during the term of the Agreement without GSI’s prior written approval.

        11.      The Franchise Agreement is clear regarding the confidential nature of GSI’s

Operating Manuel as well as its proprietary marks.

    B. The Debtor’s Failure to Satisfy its Chapter 11 Obligations

        12.      On November 26, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

        13.      Since the Petition Date, the Debtor has failed to satisfy the obligations of a Chapter

11 Debtor.

        14.      Until late last night, the Debtor’s only action since the Petition Date is to retain

legal counsel and to retain a broker to market and sell the Debtor’s business nunc pro tunc to the

Petition Date. To date, the broker has not formally presented any prospective purchasers. At

Debtor’s request, GSI marketed the Debtor’s franchise for sale for months before the Debtor filed

bankruptcy.



                                                   4
93689600
Active\93689600.v3-4/18/19
        15.      The Debtor, under the ownership and management of Ms. Cunha, seemed to be

operating the School in the ordinary course as a debtor-in-possession. At a minimum, the Debtor

continued to perform some, but not all, of its obligations under the Franchise Agreement in the

ordinary course post-petition, the same way it had pre-petition. The Debtor even made the required

monthly payments under the Franchise Agreement for the first two months of the case. The

Debtor, however, failed to make those payments for February and March 2019.

        16.      What has been less clear is the Debtor’s cash flow and ability to sustain its

operations. The Debtor was unable to sustain its monthly rent payments at the pre-petition rates,

so the Debtor and the landlord entered into a stipulation (the “Rent Stipulation”), dated January

15, 2019, which reduced the monthly rent from $27,318.18 to $10,000 from December 2018

through May 14, 2019 and deferred the payment of the remaining amounts until June 15, 2019.

See ECF No. 20. In exchange for landlord forbearing its rights to seek relief from the automatic

stay in order to pursue its state law remedies, the Debtor was afforded some breathing room to find

a buyer or a viable exit strategy. Despite this grace period of reduced monthly administrative

expenses, the expiration of this rent forbearance period is nearing and the Debtor is still without a

prospective purchaser. During that same time, the Debtor still accrued administrative expenses,

which remain unpaid today.

        17.      The Rent Stipulation may have helped the Debtor to sustain its operations in a cost

effective manner, but the creditors would not know because, until this evening, the Debtor has

consistently failed to file the monthly operating reports (“MORs”) required of a Chapter 11 Debtor.

Before today, the Debtor has filed MORs only for the few days in November that fall within the

post-petition period and December. The Debtor did not file those reports until March 21, 2019.

See ECF Nos. 24 to 28. This evening, the Debtor filed MORs for January, February, and March



                                                  5
93689600
Active\93689600.v3-4/18/19
2019. Consequently, GSI suspects the Debtor also failed to pay its required fees to the United

States Trustee.

           18.       Annette Cunha resorted to funding the Debtor’s monthly payroll by credit card

without Bankruptcy Court approval. On March 25, 2019, Ms. Cunha, the Franchisee and operator

of the School, filed a proof of claim (See Claim #8) for $19,563.78 in cash advanced to fund the

Debtor’s payroll account on November 19, 2018 (approximately 1 week before the Petition Date),

which was paid for on a Wells Fargo Business Card Visa in the name of the Debtor and Ms. Cunha.

           19.       As of the date of this Motion, the Debtor owes GSI approximately $19,544.00 (the

“GSI Admin Expenses”) in post-petition administrative expenses. The GSI Admin Expenses are

allocated as follows:

                                      February 2019
                                       • Royalties - $6,839.00
                                       • Advertising1 - $2,880.00
                                            February Total: $9,719.00

                                      March 2019
                                       • Royalties - $6,945.00
                                       • Advertising - $2,880.00
                                            March Total: $9,825.00

           20.       Based on the claims register for the Debtor’s case, the Debtor also appears to have

secured creditors, including Funding Circle Marketplace, which asserts to have made a secured

business loan to the Debtor and is now owed nearly $70,000. Based on the MORs filed to date,

the Debtor has not made any payments to this, or any other secured creditor.

           21.       Since the Petition Date, in addition to the GSI Admin Expenses, the Debtor has

caused a number of non-monetary defaults under the Franchise Agreement, which include but are

not limited to the following:


1
    GSI is currently giving the Debtor the benefit of calculating the advertising fees at the 2018 rate of advertising.


                                                              6
93689600
Active\93689600.v3-4/18/19
                                   Entertaining a sale process and prospective purchasers
                                    without GSI’s involvement and/or pre-approval;

                                   Permitting prospective purchasers of the Debtor’s
                                    business access to meetings and school events that would
                                    expose non-Debtor third parties to GSI’s proprietary
                                    information that are protected by the confidentiality
                                    provisions of the Franchise Agreement.

                                   Entering into a management agreement with a party
                                    unknown to GSI and permitting such manager access to
                                    GSI’s confidential proprietary information.

                                   Installing a manager that has not undergone the required
                                    application process administered by GSI, which includes
                                    a significant background check. Manager has also not
                                    been trained in GSI’s System, as required of franchisees
                                    and managers under the Franchise Agreement.

                                   Failure to notify GSI of material changes to the
                                    information provided to GSI in the franchise application.

      C. The Debtor’s Motion for Post-Petition Financing

           22.     Late in the evening on Thursday, April 17, 2019, the Debtor, by and through new

proposed counsel, Bronson Law Offices, P.C. (“Bronson”) filed the Motion. The Motion is

perhaps the most the Debtor has told the Court or its creditors about its post-petition operations.

           23.     For the first time, GSI is learning about the Debtor’s status and plans for the school

in which it has a proprietary interest, and is forced to evaluate it on merely a moment’s notice,

which run afoul of the Bankruptcy and Local Rules for motions of this kind. Notably, the Motion

seeks entry of a final order without the requisite notice required by the Bankruptcy Code. The

Debtor’s Motion acknowledges the rule and then ignores it without providing cause.

           24.     In sum, the Motion seeks the Court’s approval of a $20,0002 post-petition loan from

the Manager, which recently took over management of the Debtor. The Debtor represents, without


2
    This amount does not cover GSI’s accrued Admin Expenses, let alone the budget going forward.


                                                         7
93689600
Active\93689600.v3-4/18/19
proof of an agreement, that the Manager took over management of the Debtor on April 5, 2019,

by agreement between the manager and Annette Cunha (“Ms. Cunha”), the sole member of the

Debtor. See Motion at ¶ 7. The Debtor claims the Debtor’s management was replaced by the

Manager over the concern that the company will not successfully emerge from Chapter 11

bankruptcy without pro-active management and a cash infusion. See Motion at ¶ 14. The Debtor

did not seek court approval of the purported management agreement prior to its execution, nor did

it seek GSI’s pre-approval, as required by the Franchise Agreement.

        25.      The Manager of the Debtor is Vladimir Breyter, whom the Debtor represents is

interested in purchasing the Debtor’s assets. According to the Motion, Mr. Breyter’s family

member owns the Manager.

        26.      Notwithstanding the apparent familial relationships of these parties and the lack of

disclosures about their identities, relationships or independence from the Debtor or Ms. Cunha, the

Debtor, by and through the Manager, seeks court approval to provide debtor in possession

financing upon the terms set forth in the Motion and the annexed, unsigned loan agreement (the

“Loan Agreement”) between the Debtor as the Borrower, to be signed by the Manager, and the

Lender, who are one and the same.

        27.      The Debtor seeks to borrow the funds ($20,000) from the Lender (the “Loan”)

pursuant to the Loan Agreement allegedly to help the Debtor to “pay its ongoing, necessary and

ordinary course post-petition expenses (particularly payroll for which there will be a shortfall next

week if dip financing is not permitted) and sustain operations until the Debtor can stabilize itself.”

See Motion at ¶ 12.

        28.      The Debtor claims it will be operating at a break even soon, but that the Debtor

urgently needs the Loan to sustain its operations. As such, the Lender, was willing to lend the



                                                  8
93689600
Active\93689600.v3-4/18/19
Debtor funds, but only on terms that are favorable to the Lender. The Lender is seeking the

following terms:

                        An administrative claim in favor of the Lender with super-
                 priority over other administrative expense claims;

                        Loan will be payable on the earlier of: (a) one (1) year from
                 the date of the remittance of the Loan; (b) dismissal of the Debtor’s
                 Chapter 11 case; (c) conversion of the Debtor’s Chapter 11 case to
                 a proceeding under Chapter 7 of the Bankruptcy Code; (d) BFT II,
                 LLC ceasing to be manager of the Debtor; or (e) failure to make an
                 agreement with the Debtor’s landlord regarding the lease for
                 Debtor’s business premises;

                        Loan Agreement envisioning the execution of a promissory
                 note that is as yet unsigned;

                        The Loan will accrue interest at the rate of seven percent
                 (7%) on the average daily outstanding balance and principal and
                 interest shall be upon one of the triggering events in subparagraph
                 two above.

                        The Loan may be converted to equity of the Debtor at any
                 time, in part or in whole, at the option of the Lender on the basis of
                 a pre-money valuation of $5,000.

                            The Loan may be credit bid in a sale of the Debtor’s assets.

                        The Loan Agreement is expressly conditioned upon the entry
                 of a final order of by the Bankruptcy Court authorizing the Loan
                 Agreement and the approval of administrative priority status granted
                 to the Lender.

        29.      The Debtor filed a budget (the “Budget”) in connection with the Motion, but failed

to clarify the source of the numbers it uses and failed to incorporate the accrued GSI Admin

Expenses into the budget for payment from the Loan proceeds or otherwise.

        30.      The Budget expressly states that it will not provide for the Debtor to pay overdue

Royalties to GSI or other claims. Instead, even with the proposed Loan, the Debtor will continue




                                                      9
93689600
Active\93689600.v3-4/18/19
to run an administratively insolvent case. The Debtor provides no insight into how the Debtor

would right its ship and meet its administrative expense obligations.

        31.      This evening, the Debtor’s ostensible proposed replacement counsel filed a letter

to this Court announcing its new role and including as Schedule 1 thereto a description of a new

management agreement (the “Management Agreement”) for the Debtor. The Debtor did not file

the Management Agreement. Although GSI requested that the Debtor furnish it with a copy of the

Management Agreement, the Debtor has not done so. At Schedule 1, the Debtor describes the

authority it has delegated to Manager. That authority includes the exclusive authority the business

and affairs of the Debtor. The Debtor also has authorized Manager to make all decisions regarding

the sale and disposition of the Debtor’s assets – even though counsel’s letter indicates that Manager

intends to acquire the Debtor’s assets.

        32.      The Debtor’s actions are inconsistent with its obligations as a debtor-in-possession,

its contractual obligations to GSI, and its obligations under New York State law. GSI respectfully

requests that the Court deny the Motion. In the alternative, GSI requests that any order granting

the Motion be interim only, and that the obligations the Debtor is incurring be granted

administrative expense status only – without superpriority status.

                                            OBJECTION

        33.      GSI opposes the relief sought in the Debtor’s Motion and requests that the Court

deny the Motion for at least the following reasons.

    A. Issues with the Debtor’s Case Overall

        34.      It has been nearly five months since the Debtor filed bankruptcy and there has been

little or no action by the Debtor to exit bankruptcy or to present a viable plan. During that time,

the Debtor has been substantially derelict in its duties as a Chapter 11 Debtor. Notwithstanding



                                                  10
93689600
Active\93689600.v3-4/18/19
the benefit of the rent reduction the Debtor experienced over the last few months, the Debtor is

still delinquent in paying its administrative expenses as evidenced by the GSI Admin Expense.

The Debtor has been delinquent in filing its MORs, does not appear to be paying its obligations to

the U.S. Trustee, and is not meeting its other ongoing obligations to GSI.

        35.      The Debtor generally appears to be in disarray. Based on this Motion, the Debtor

appears to be replacing its counsel without seeking authority from the Court or making its requisite

disclosures in support of counsel’s retention, including attesting to Bronson’s own

disinterestedness.

        36.      The Debtor now states in this Motion that it entered into a management agreement

to replace the current management, Ms. Cunha. Not only did the Debtor execute this purported

agreement without Bankruptcy Court authority, it did so without GSI’s approval as required by

the Franchise Agreement. The Debtor has now exposed GSI’s proprietary information and

materials to an undisclosed third party without affording GSI the opportunity to perform due

diligence on the management. Not only does this put GSI’s property at risk, it permits an unknown

party to operate a school with young children without following the protocols GSI has in place for

its franchisees. It also fails to satisfy the regulations of the New York State Childcare Licensing

Agency.

        37.      The Debtor has not disclosed the management agreement to GSI or the Bankruptcy

Court. This evening, Bronson filed a letter on behalf of the Debtor making certain fact-based

representations about the management agreement without actually disclosing it. Not only should

the Court have approved this agreement in advance of its execution, but GSI does not know any

reason why the Debtor cannot disclose such agreement now. Moreover, such facts should be

accompanied by an affidavit from Ms. Cunha or the Manager, but rather are presented by Bronson.



                                                11
93689600
Active\93689600.v3-4/18/19
    B. GSI’s Concerns Regarding the Debtor’s DIP Motion

        38.      There are a number of procedural defects and substantive issues with the Motion.

The Motion presents a past and proposed course of action for the Debtor that violates the Franchise

Agreement, the Bankruptcy Code and Rules and New York State Law, specifically as it relates to

the operations of a childcare center.

        39.      First, the Motion seeks entry of a final order but does so without sufficient notice

under the Bankruptcy Code and Bankruptcy Rules. The Debtor failed to file a motion to shorten

notice that would show “cause” as to why the Debtor requires relief so urgently, so GSI cannot

fairly assess whether this relief is required and whether this funding is so urgently needed. GSI

opposes entirely the relief sought in the Motion. However, if the Court is inclined to grant the

requested relief, then it should do so on an interim basis after GSI and other parties can ascertain

the facts necessary to resolve its objections.

        40.      Second, the Debtor presented no evidence in support of the Motion. There is no

evidence of the Debtor’s authority to enter into the Loan Agreement or to bind the Debtor to its

terms. The relationship between the new Manager and the Lender is not arms’ length. Thus, it

raises a number of issues, including but not limited to who authorized the Loan, whether the Debtor

sought financing from other sources, whether other loans were available to the Debtor, whether

the Loan was negotiated was in good faith and in the best interest of the Debtor’s creditors, and

whether the Debtor’s new counsel was involved and who it represented in the transaction.

        41.      The Loan appears to be between the Debtor and the Manager/Lender. Ms. Cunha

was removed from the transaction and the Debtor’s operations. The Manager has announced its

intention to bid for the Debtor’s assets; therefore, the Debtor has ceased serving as a fiduciary for

its creditors. A potential bidder for the Debtor’s assets is now running the Debtor and, by this



                                                  12
93689600
Active\93689600.v3-4/18/19
Loan Agreement, is controlling the Debtor’s finances at the expense of the Debtor’s other

creditors, like GSI whose Admin Expenses neither the Debtor nor the Lender proposes to pay

under this arrangement.

        42.      Further, without the MORs on file and other necessary evidence disclosed in

connection with the Motion, the Debtor has not satisfied GSI that a DIP Loan is even required. In

fact, any disclosures that the Debtor has made to GSI in connection with its reporting requirements

under the Franchise Agreement show that the Debtor is operating in the black. Those reports show

that not only can the Debtor make payroll but it also has sufficient cash flow to pay GSI’s franchise

royalty fees, which it has not done for at least two months. Since the Debtor only filed MORs this

evening, GSI has been unable to compare the financial information disclosed on its reports with

that set forth in its MORs. Based on the information available to GSI, it appears that the Loan is

not as urgent as the Debtor would lead the Court to believe. At a minimum, there is a conflict

between the Debtor’s representations in the Motion and those it made directly to GSI.

        43.      The Loan Agreement makes the representation that the Borrower is unable to obtain

funds on terms any less stringent than those proposed by the Lender; however, the Motion fails to

address the process undertaken by the Debtor to draw that conclusion.

        44.      Additionally, the proposed Loan fails to address the Debtor’s administrative

insolvency, which began months ago. The Debtor has failed to remain current on payment of its

administrative expenses, including the GSI Admin Expenses, which now total nearly $20,000 post-

petition and continue to accrue.

        45.      The Debtor has not presented evidence showing that approval of this DIP Loan for

$20,000 would solve the Debtor’s administrative insolvency. Moreover, the Debtor proposed the

Loan only on terms that would cause further harm to other creditors, like GSI. The proposed terms



                                                 13
93689600
Active\93689600.v3-4/18/19
of the Loan give the Lender superpriority status over other administrative creditors without

providing the evidence necessary to determine whether the Loan will actually make the Debtor

administratively solvent and able to confirm a plan.

    C. The Debtor’s Actions Violate the Franchise Agreement, the Bankruptcy Code, and
       State Law

        46.      The Debtor’s post-petition actions raise a number of concerns. First, under the

Franchise Agreement, only Ms. Cunha can manage the franchise. Now, based on an undisclosed

management agreement, GSI learned for the first time in this Motion that the Debtor’s management

actually changed from Ms. Cunha to the Manager. As set forth at length above, the Debtor’s

change in management to the Manager violates the Franchise Agreement in a number of ways. It

positions a person unknown to GSI to manage a franchise without pre-approval or the opportunity

to conduct due diligence on the Manager, run background checks or otherwise determine whether

the Manager is qualified to run the franchise. The Manager has not undergone the requisite training

GSI requires of its Managers and this unauthorized management transition has exposed and placed

at risk GSI’s confidential proprietary information.

        47.      That Manager is now also the proposed Lender who is seeking to own the Debtor

and aims to gain superpriority over all other creditors in the process, even those who have accrued

unpaid administrative expenses during the first five months of this case. The Manager/Lender’s

proposed role in this case presents a conflict of interest that puts the interests of other creditors in

the Debtor at risk.

        48.      The new Manager has not been through GSI’s required due diligence process and

through this management change, the Debtor has now exposed GSI’s proprietary resources to a

person about whom the Court, the creditors and certainly GSI, do not know anything.




                                                  14
93689600
Active\93689600.v3-4/18/19
        49.      The unauthorized management change also causes concern about potential

violations of New York State law. The Debtor has not shown in its Motion or otherwise any

evidence that the new Manager is either authorized or qualified to operate the facility, let alone a

childcare center, which has its own specific and stringent regulations for its operators. The Debtor

has not shown compliance with State Law in this regard and GSI cannot abide a facility operating

illegally with the Goddard name attached to it.

        50.      Moreover, the Debtor’s actions as set forth in the Motion also suggest violations of

the Bankruptcy Code. Specifically, the Debtor has not disclosed the Manager to GSI, the United

States Trustee or the Court, nor did it retain the Manager under Sections 330 or 363 of the

Bankruptcy Code. Rather, it appears the Debtor improperly delegated its authority to operate the

Debtor’s business to the Manager under Sections 1107 and 1108 rendering the actual Debtor no

longer a debtor in possession.

                                  RESERVATION OF RIGHTS

        51.      GSI reserves its rights to amend, further respond or object to this Motion or any

such additional filings should any new information become known to GSI.

                                          CONCLUSION

        52.      Based on the foregoing, the Court must deny the Debtor’s Motion. It is clear based

on the lack of facts and evidence presented in the Motion that the Debtor cannot sustain its business

nor can it successfully confirm a plan of reorganization. Consequently, not only should the Court

deny the Debtor’s Motion, but, based on the facts before the Court, should dismiss or convert the

Debtor’s case.




                                                  15
93689600
Active\93689600.v3-4/18/19
 Dated: New York, New York   FOX ROTHSCHILD LLP
        April 18, 2019       Attorneys for Goddard Systems, Inc.


                             By:
                                    Kathleen M. Aiello
                                    101 Park Avenue, 17th Floor
                                    New York, New York 10178
                                    (212) 878-7900




                               16
93689600
Active\93689600.v3-4/18/19
